Citation Nr: 1230508	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the VA RO in Buffalo, New York. 

In June 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of the hearing is of record. 

In June 2008, the Board remanded this case for additional development, and the case has been returned for further appellate review.

By a December 2010 determination, the Board denied the matters on appeal.  The Veteran appealed the Board's decision with respect to these issues to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued an order granting an October 2011 joint motion to remand (JMR) the appeal of these issues to the Board.  The appeal was returned to the Board for action consistent with the JMR and Court order.  

Additionally, in the December 2010 determination, the Board referred the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a right ankle disability, a left ankle disability to include as secondary to the right ankle disability, and headaches to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It appears that these issues have yet to be addressed.  As such, the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a right ankle disability, a left ankle disability to include as secondary to the right ankle disability, and headaches have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD and tinnitus.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the tinnitus claim, the Veteran contends that this disability was caused by his in-service noise exposure, including explosives and gunfire on the practice range.  He also reported noise exposure related to his military occupational specialty (MOS) of radio teletype operator, which exposed him to loud noise from radio and teletype equipment, as well as very loud generators to power this equipment.  The Veteran has testified that he noticed his tinnitus during service.  At his June 2007 hearing, the Veteran testified that his tinnitus began early in his military career, on the rifle and grenade ranges.  He testified that the tinnitus was constant and that it was sometimes so bad at night that he would wake up and scream with it.  Additionally, the Veteran has indicated that he did have in-service complaints but that the medics told him there was nothing that could be done about it and that it may go away or be there for the rest of his life. 

His service treatment records, including the June 1959 induction and the January 1962 separation examination and medical history reports, do not reflect complaints of or treatment for tinnitus during service.  The Board notes that the Veteran's June 1959 induction examination report documented that the Veteran had chronic external otitis.  His November 1959 induction medical history report indicated that he had running ears.  The Veteran's January 1962 separation medical history report noted running ears and ear, nose, or throat trouble, and noted that the Veteran had chronic draining ears 10 years ago with no problem since. 

More recently, the claims file contains a January 2006 VA physician's opinion, noting that the Veteran reportedly developed tinnitus while he was in service.  She noted the Veteran's chronic exposure to loud noise while in the military, including rifle fire and grenade explosions during infantry training.  The physician opined that, given the Veteran's history, it is as likely as not that his conditions were service-connected. 

A July 2010 VA examination report noted that the Veteran reported his tinnitus was a gradual onset while in the Army.  He reported his tinnitus is constant.  The examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  The examiner found that the Veteran's tinnitus was less likely as not caused by or a result of noise trauma in the Army.  The examiner noted that he could find no evidence of or complaints of tinnitus in his service treatment records.  

In consideration of the October 2011 JMR, which determined that the examiner provided insufficient rationale for this opinion, the Board finds that this claim should be remanded in order to obtain a new VA medical opinion regarding this issue that is supported by a detailed rationale.  As such, upon remand, the Veteran should be scheduled for a VA examination to determine whether he has a current diagnosis of tinnitus that was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's PTSD claim, he has identified several potential stressors related to his military service.  Specifically, the Veteran indicated that one of his reported stressors involves his having been sent to Berlin and being told he was going to war in August 1961.  Additionally, the Veteran reported that his stressors involve him having previously been in a plane that crashed a couple of weeks later and his hearing about a helicopter that crashed while transporting troops.  Further, the Veteran reported witnessing a sergeant's suicide in March, April, or May of 1961.  The Veteran reported that the sergeant jumped out of a third or fourth floor window at the Veteran's barracks (Krabbenloch Kaserne).  He landed on his head just below the Veteran's room.  The Veteran and his friends went down to check on him and found the sergeant's body.  The Veteran was stationed with Delta Company of the 34th Signal Battalion, VII Corps Regiment.  At his June 2007 hearing, the Veteran testified that he was questioned by the Criminal Investigation Department (CID) two or three times about this incident.  He also indicated the sergeant was in the Headquarters Company of the 34th Signal Battalion.  In an October 2004 VA treatment record, the Veteran stressed that his fear in Germany was great because of his fear that the Russians would break through barbed wire into Germany at any time, which was happening on a regular basis and people were being shot at.  The Veteran asserted in this treatment record that he received sniper fire.  In an April 2012 statement from the Veteran's representative, it was asserted that there was a reasonable belief of an imminent possibility of attack from Soviet or Soviet-backed troops during their mobilization and travel from West Germany to East Germany, and while in Berlin in 1961.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of PTSD or a psychiatric disability of any kind.

The Board notes that the Veteran has been diagnosed in VA treatment records with PTSD, generalized anxiety disorder, and major depressive disorder.  In an August 2004 private medical record, a physician noted that he had treated the Veteran during the 1970's and 1980's for depression and anxiety related to the degree of stress he was under during that time.

In consideration of the October 2011 JMR, the Board finds that this issue as well should be remanded for a VA examination.  Upon remand, the Veteran should be scheduled for a VA examination to diagnose him with all current psychiatric disabilities, to include PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), and to determine whether this PTSD or any other psychiatric disability was caused or aggravated by his active duty service, to include his report of a sergeant jumped out of a third or fourth floor window at the Veteran's barracks, and his fear that the Russians would break through barbed wire into Germany at any time.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  The Board notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the examiner should consider whether any diagnosed psychiatric disabilities were caused or aggravated by his active duty service. 

Additionally, upon remand, the RO should take this opportunity to obtain any and all pertinent VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file. 

2. Upon receipt of any new treatment records, schedule the Veteran for a VA audiological examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed tinnitus.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has tinnitus.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current tinnitus had its onset in service, or was otherwise caused or aggravated by his service. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Upon receipt of any new treatment records, schedule the Veteran for an appropriate VA examination for his claim for service connection for PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD and any other psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities or PTSD had its onset in service, or was otherwise caused or aggravated by his service, to specifically include the Veteran's reported stressors of a sergeant jumped out of a third or fourth floor window at the Veteran's barracks, and his fear that the Russians would break through barbed wire into Germany at any time.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



